           Case 1:20-cv-11053-LGS Document 30 Filed 08/19/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 DELAILAH PEREZ, et al.,                                      :
                                              Plaintiffs, :
                                                              :   20 Civ. 11053 (LGS)
                            -against-                         :
                                                              :         ORDER
 NEW YORK CITY, et al.,                                       :
                                              Defendants. :
                                                              :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, Plaintiffs filed their Complaint on December 28, 2020;

        WHEREAS, the Court’s July 21, 2021, Order scheduled a telephonic conference for

August 5, 2021, at 10:50 a.m.;

        WHEREAS, Plaintiffs failed to appear at the August 5, 2021, conference;

        WHEREAS, the Court’s August 5, 2021, Order scheduled a telephonic conference for

August 19, 2021, at 11:30 a.m. and required Plaintiffs to submit a letter stating their intention to

proceed with the case upon receiving the Order. The Order advised Plaintiffs that if they fail to

attend the August 19, 2021, Conference and fail to send the letter, their case may be dismissed.

        WHEREAS, Plaintiffs failed to appear at the August 19, 2021, conference;

        WHEREAS, Plaintiffs failed to submit a letter stating their intention to proceed with the

case. It is hereby

        ORDERED that this case is DISMISSED because of Plaintiffs’ failure to prosecute.

        The Clerk of Court is respectfully directed to close the case and mail a copy of this Order

to pro se Plaintiffs.

Dated: August 19, 2021
       New York, New York
